DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on December 2, 2021.
Claims 1-3, 6-11, 13, 14, 17, 18 and 20-24 are pending.

Allowable Subject Matter
Claims 1-3, 6-11, 13, 14, 17, 18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “determining a relative percentage of the identified modified code and the dependent code relative to the previously-compiled code as a whole; in a first case, responsive to the relative percentage being below a pre-defined threshold, compiling only the identified modified code and the dependent code into the first executable computer program and reusing at least a portion of the previously-compiled code; and in a second case, responsive to the relative percentage being above the pre-defined threshold, compiling all of the previously-compiled code into the first executable computer program” as recited in the independent claim 1 and similarly in independent 20.
The cited prior arts taken alone or in combination fail to disclose “identifying modified code corresponding to the subset of the previously-compiled code that was modified since the previous compilation; identifying dependent code within the previously-compiled code that is dependent on the modified code, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
January 10, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191